    Case 1:18-cv-02463-PKC-SMG Document 17 Filed 10/17/18 Page 1 of 1 PageID #: 92




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
BARBARA D. UNDERWOOD                                                                                  DIVISION OF STATE COUNSEL
 ATTORNEY GENERAL                                                                                            LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-8591

                                                                           October 17, 2018
     By Regular Mail
     Rudy A. Dermesropian
     260 Madison Avenue, 15th Floor
     New York, NY 10016

            Re:       Desouza v. Office of Children and Family Servs.
                      E.D.N.Y. No. 18 Civ. 2463 (PKC) (SMG)

     Counsel:

             This Office represents defendant Office of Children and Family Services (“OCFS” or
     “Defendant”) in the above-referenced matter. Pursuant to Rule 3.D of the Individual Practices
     and Rules of the Honorable Pamela K. Chen, enclosed herewith for service are copies of (1)
     Defendant’s Notice of Motion to Dismiss in Part; (2) Memorandum of Law in Support of
     Defendant’s Motion to Dismiss the Second Amended Complaint in Part; and (3) Declaration of
     Philip M. Black in Support of Defendant’s Motion to Dismiss the Second Amended Complaint
     in Part, dated October 16, 2018, with accompanying Exhibits A and B. Courtesy copies of these
     same documents are being delivered to you via email.

                                                                       Sincerely,




                                                                       Philip M. Black
                                                                       Assistant Attorney General
                                                                       28 Liberty Street
                                                                       New York, New York 10005
                                                                       Tel: (212) 416-8591
                                                                       Philip.Black@ag.ny.gov
     Enclosures




         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                       www.ag.ny.gov
